Exhibit 10.1
AMENDMENT NO. 1 TO
CREDIT AGREEMENT


AMENDMENT NO. 1, dated as of December 24, 2008 (this “Amendment”), among
COMMSCOPE, INC., a Delaware corporation (the “Borrower”), the Guarantors, BANK
OF AMERICA, N.A., as Administrative Agent, and the Required Lenders listed on
the signature pages hereto, to the Credit Agreement dated as of December 27,
2007 (the “Credit Agreement”) among the Borrower, each lender from time to time
party thereto (collectively, the “Lenders” and individually, a “Lender”), and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.  Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.
 
WHEREAS, Section 10.01 of the Credit Agreement permits the Credit Agreement to
be amended from time to time;
 
NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
 
Section 1.    Amendments.
 
Upon and subject to the Amendment No. 1 Effective Date (as defined below), the
Credit Agreement is amended as follows:
 
(a)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions:
 
“Amendment No. 1 Effective Date” means the date as of which Amendment No. 1 to
this Agreement became effective.
 
“Impacted Lender” means (a) a Defaulting Lender or (b) a Lender as to which
(i) the L/C Issuer or Swing Line Lender (as applicable) has a good faith belief
that such Lender has defaulted in fulfilling its obligations under one or more
other syndicated credit facilities or (ii) an entity that Controls such Lender
(x) has admitted in writing that it is insolvent or (y) has become the subject
of a bankruptcy, insolvency or similar proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it.
 
(b)    The definition of “Base Rate” in the Credit Agreement is hereby amended
by replacing clauses (a) and (b) with the following:  “(a) the Federal Funds
Rate plus 1/2 of 1%, (b) the rate of interest in effect for such day as publicly
announced from time to time by the Administrative Agent as its “prime rate,” and
(c) the Eurodollar Rate for an Interest Period of one month beginning on such
day (or if such day is not a Business Day, the Business Day immediately
preceding such day) plus 100 basis points”.
 
(c)    The definition of “Consolidated EBITDA” in the Credit Agreement is hereby
amended by replacing “and” immediately before “(vii)” with a comma and adding
the following words immediately before the words “plus (b)”:
 
“(viii) charges or expenses (cash or non-cash) relating to the acquisition,
prepayment, redemption, purchase or conversion of the Borrower Convertible
Subordinated Debentures and (ix) non-cash charges or expenses related to
equity-based compensation for employees, officers, directors and consultants of
the Borrower and its Subsidiaries (including those arising from the issuance or
sale of stock, granting of stock options, granting of stock appreciation rights,
warrants or restricted stock and similar arrangements (including performance
units settled with stock)),”.
 
(d)    The definition of “Defaulting Lender” in the Credit Agreement is hereby
amended by replacing clause (c) thereof with the following:  “(c) (i) has
admitted in writing that it is insolvent or (ii) has become the subject of a
bankruptcy, insolvency or similar proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it.”
 
(e)    The definition of “Eurodollar Rate” in the Credit Agreement is hereby
amended by adding the following at the end thereof:  “Notwithstanding the
foregoing, for the purpose of clause (c) of the definition of “Base Rate,” the
rates referred to above shall be the rates as of 11:00 a.m. (London time) on the
date of determination (rather than two Business Days prior to the commencement
of the Interest Period).”
 
(f)    The definition of “Excess Cash Flow” in the Credit Agreement is hereby
amended by replacing clause (b)(ii) in its entirety with the following:
“scheduled principal repayments, to the extent actually made (including by
application of optional prepayments made after the Amendment No. 1 Effective
Date to scheduled amortization payments for such fiscal year as set forth in
Section 2.05(a)(i)), of Term Loans pursuant to Section 2.07, and optional
prepayments of Term Loans pursuant to Section 2.05(a)(i) made prior to the
Amendment No.1 Effective Date,”.
 
(g)    The definition of “Letter of Credit Sublimit” in the Credit Agreement is
hereby amended by replacing “$40,000,000” with “$85,000,000”.
 
(h)    The definition of “Loan Documents” in the Credit Agreement shall be
amended by adding the following before the semicolon: “and (i) any amendment to
this Agreement in accordance with Section 10.01”.
 
(i)    Section 2.03(a)(ii)(A) of the Credit Agreement is hereby amended by
replacing “$10,000,000” with “$15,000,000”.
 
(j)    Section 2.03(a)(iii) of the Credit Agreement is hereby amended
by  replacing clause (E) of Section 2.03(a)(iii) in its entirety with the
following:
 
“(E)        any Revolving Lender is at such time an Impacted Lender, unless the
L/C Issuer has received (as set forth below) cash collateral or similar security
satisfactory to such L/C Issuer (in its sole discretion) from either the
Borrower or such Impacted Lender in respect of such Impacted Lender’s obligation
to fund under Section 2.03(c).  The Borrower and/or such Impacted Lender hereby
grants to the Administrative Agent, for the benefit of the L/C Issuer, a
security interest in all such cash collateral and all proceeds of the
foregoing.  Such cash collateral shall be maintained in blocked, deposit
accounts at Bank of America and may be invested in Cash Equivalents reasonably
acceptable to the Administrative Agent.  If at any time the Administrative Agent
determines that any funds held as cash collateral under this clause (E) are
subject to any right or claim of any Person other than the Administrative Agent
for the benefit of the L/C Issuer or that the total amount of such funds is less
than the aggregate L/C Obligations in respect of such Impacted Lender, the
Borrower and/or such Impacted Lender will, promptly upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as cash collateral, an amount equal to the excess of (x) such
aggregate L/C Obligations over (y) the total amount of funds, if any, then held
as cash collateral under this clause (E) that the Administrative Agent
determines to be free and clear of any such right and claim.  Upon the drawing
of any Letter of Credit for which funds are on deposit as cash collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the L/C Issuer.  If the Lender that triggers the cash collateral
requirement under this clause (E) ceases to be an Impacted Lender (as determined
by the L/C Issuer in good faith), or if there are no L/C Obligations
outstanding, the funds held as cash collateral shall thereafter be returned to
the Borrower or the Impacted Lender, whichever provided the funds for the cash
collateral.”
 
(k)    Section 2.04(a) of the Credit Agreement is hereby amended by adding the
following as the second paragraph thereof:
 
“Notwithstanding the foregoing, the Swing Line Lender may (in its sole
discretion) determine not to provide any Swing Line Loans to the
Borrower.  Furthermore, before making any Swing Line Loans (if at such time any
Revolving Lender is an Impacted Lender), the Swing Line Lender may condition the
provision of such Swing Line Loans on its receipt of cash collateral or similar
security satisfactory to the Swing Line Lender (in its sole discretion) from
either the Borrower or such Impacted Lender in respect of such Impacted Lender’s
risk participation in such Swing Line Loans as set forth below.  The Borrower
and/or such Impacted Lender hereby grants to the Administrative Agent, for the
benefit of the Swing Line Lender, a security interest in all such cash
collateral and all proceeds of the foregoing.  Such cash collateral shall be
maintained in blocked, deposit accounts at Bank of America and may be invested
in Cash Equivalents reasonably acceptable to the Administrative Agent.  If at
any time the Administrative Agent determines that any funds held as cash
collateral under this paragraph are subject to any right or claim of any Person
other than the Administrative Agent for the benefit of the Swing Line Lender or
that the total amount of such funds is less than the aggregate risk
participation of such Impacted Lender in the relevant Swing Line Loan, the
Borrower and/or such Impacted Lender will, promptly upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as cash collateral, an amount equal to the excess of (x) such
aggregate risk participation over (y) the total amount of funds, if any, then
held as cash collateral under this paragraph that the Administrative Agent
determines to be free and clear of any such right and claim.  If the Lender that
triggers the cash collateral requirement under this paragraph ceases to be an
Impacted Lender (as determined by the Swing Line Lender in good faith), or if
the Swing Line Sublimit has been permanently reduced to zero, the funds held as
cash collateral shall thereafter be returned to the Borrower or the Impacted
Lender, whichever provided the funds for the cash collateral.”
 
(l)    Section 2.04(b) of the Credit Agreement is hereby amended by adding the
following sentence as the last sentence:  “Notwithstanding the foregoing, if the
Swing Line Lender shall elect, pursuant to Section 2.04(a), not to fund any
Swing Line Loan for any reason, the Swing Line Lender shall promptly notify the
Borrower and the Administrative Agent of such election after the receipt of the
relevant Swing Line Loan Notice.”
 
(m)    Section 2.05(a)(i) of the Credit Agreement is hereby amended by deleting
the following sentence in its entirety:  “Any prepayment of a Eurodollar Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.”
 
(n)    Section 2.05(b)(i) of the Credit Agreement is hereby amended by replacing
“the Borrower shall prepay an aggregate principal amount of Loans equal to the
Applicable ECF Sweep Percentage of Excess Cash Flow for such fiscal year.” with
the following:
 
“the Borrower shall prepay an aggregate principal amount of Loans equal to (x)
the Applicable ECF Sweep Percentage of Excess Cash Flow for such fiscal year
minus (y) the Applicable Reduction Percentage of any optional prepayments of
Term Loans pursuant to Section 2.05(a)(i) made after the Amendment No. 1
Effective Date, during such fiscal year, other than such prepayments to the
extent they reduced amortization payments scheduled during such fiscal year (and
therefore reduced Excess Cash Flow pursuant to the parenthetical clause in
clause (b)(ii) of the definition thereof) or prepayments funded with the
proceeds of Indebtedness.  “Applicable Reduction Percentage” means, for any
fiscal year, (a) 75% if the Consolidated Leverage Ratio as of the last day of
such fiscal year is greater than or equal to 2.50:1.00 and (b) 100% if the
Consolidated Leverage Ratio as of the last day of such fiscal year is less than
2.50:1.00.”
 
(o)    Section 2.05(b)(vi) of the Credit Agreement is hereby amended by
replacing “the foregoing provisions of this Section 2.05(b)” in the first
sentence with “paragraphs (i), (ii), (iii), (iv), (v) or (xi) of this Section
2.05(b)”.
 
(p)    Section 2.05(b) of the Credit Agreement is hereby amended by adding the
following clause immediately after clause (x):
 
“(xi)          In accordance with Section 3(e) of Amendment No. 1 to this
Agreement, the Borrower has prepaid $150,000,000 aggregate principal amount of
Term Loans.  Such prepayment shall be applied in accordance with Section
2.05(b)(vi) and (x) (excluding the last sentence of such paragraph (x)).  For
the avoidance of doubt, the amount of such prepayment shall not reduce the
amount of Excess Cash Flow and shall not reduce the amount of prepayment
required by Section 2.05(b)(i).”
 
(q)    Section 2.06(b)(iii) of the Credit Agreement is hereby amended by adding
the following at the end:
 
“The Revolving Credit Facility shall be automatically and permanently reduced by
an amount equal to 100% of the amount, if any, by which the aggregate payments
pursuant to Section 7.13(a)(iv) and (v) exceed $100,000,000.”
 
(r)    Section 2.08(c) of the Credit Agreement is hereby amended by adding the
following before the period in the first sentence:
 
“; provided that (i) in the event of any repayment or prepayment of any Loan
(other than a prepayment of a Base Rate Revolving Credit Loan or a Swing Line
Loan without a permanent reduction in Revolving Credit Commitments), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment, and (ii) in the event of any conversion of any
Eurodollar Rate Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion”.
 
(s)    Section 7.01(s) of the Credit Agreement is hereby amended by replacing
“Section 7.02(a) or (f)” with “Section 7.02(a), (f) or (h)”.
 
(t)    Section 7.03(c) of the Credit Agreement is hereby amended by replacing
the proviso with the following:  “provided that any Investment in the form of a
loan or advance to or by a Loan Party shall be evidenced by the Intercompany
Note and, in the case of a loan or advance by a Loan Party, pledged by such Loan
Party as Collateral pursuant to the Collateral Documents;”.
 
(u)    The proviso in Section 7.13(a) of the Credit Agreement is hereby amended
by replacing clause (iii) with the following: “ (iii) conversion of any
Indebtedness into, or payment for any purchase of Indebtedness with, common
stock, or options, rights or warrants to acquire common stock, of the Borrower”.
 
(v)    The proviso in Section 7.13(a) of the Credit Agreement is hereby further
amended by replacing “or” immediately before “(iv)” with a comma and adding the
following before the semicolon:  “or (v) at any time after the prepayment
required by Section 2.05(b)(xi) has been made and on or prior to March 23, 2009,
cash payments in an aggregate amount not to exceed $200,000,000 (less any
payments pursuant to the foregoing clause (iv)) (x) to acquire, prepay, redeem
or purchase Borrower Convertible Subordinated Debentures, and/or (y) in
connection with the conversion of Borrower Convertible Subordinated Debentures
(which cash payments shall, for purposes of this clause (v), be deemed to have
been made upon, and to the extent of, deposit of cash with the trustee or paying
agent for the purpose of making payments to holders of the Borrower Convertible
Subordinated Debentures);”.
 
(w)    Section 8.01(e) of the Credit Agreement is hereby amended by replacing it
in its entirety with the following:
 
“(e)           Cross-Default.  (i) Any Loan Party or any Subsidiary thereof (A)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise and after giving effect to any
applicable grace period) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount outstanding (including amounts owing to all creditors
under any combined or syndicated credit arrangement), when taken together with
the principal amount of all other Indebtedness and Guarantees outstanding (other
than Indebtedness hereunder and under Swap Contracts) as to which such failure
has occurred, exceeding the Threshold Amount, or (B) fails to observe or perform
any other agreement or condition relating to any Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of any Indebtedness or the
beneficiary or beneficiaries of any Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded, which
Indebtedness or Guarantee, when taken together with the unpaid principal amounts
of all other Indebtedness and Guarantees (other than Indebtedness hereunder and
under Swap Contracts) as to which any such failure or event has occurred,
exceeds the Threshold Amount; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which a Loan Party or any
Subsidiary thereof is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as defined in such Swap Contract) under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is an Affected Party
(as defined in such Swap Contract) and, when taken together with all other Swap
Contracts as to which events of default or events referred to in the immediately
preceding clauses (A) and (B) are applicable, the Swap Termination Value owed by
the Loan Parties and their Subsidiaries exceeds the Threshold Amount and such
Loan Party or such Subsidiary fails to pay such Swap Termination Value when due
after applicable grace periods; or”.
 
Section 2.    Representations and Warranties.
 
Borrower represents and warrants to the Lenders as of the date hereof and the
Amendment No. 1 Effective Date that:
 
(a)           The execution, delivery and performance by each Loan Party of this
Amendment have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or binding upon such Person or the properties of such Person or any of
its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.
 
(b)           Before and after giving effect to this Amendment, the
representations and warranties of the Borrower and each other Loan Party
contained in the Credit Agreement or any other Loan Document shall be true and
correct in all material respects on and as of the Amendment No. 1 Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date, and except that the representations
and warranties contained in Section 5.05(a) and (b) of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
Section 6.01(a) and (b), respectively, of the Credit Agreement; provided that
any representation or warranty that is qualified as to materiality or “Material
Adverse Effect” shall be true and correct in all respects.
 
(c)           At the time of and before and after giving effect to this
Amendment, no Default shall exist.
 
Section 3.    Conditions to Effectiveness.
 
This Amendment shall become effective as of the date when each of the following
conditions is satisfied:
 
(a)    The Administrative Agent (or its counsel) shall have received from
(i) Lenders constituting the Required Lenders (it being understood that clause
(ii) of the proviso of the definition of “Required Lenders” does not apply) and
(ii) each of the other parties hereto, a counterpart of this Amendment signed on
behalf of such party.
 
(b)    All corporate and other proceedings taken or to be taken in connection
with this Amendment and all documents incidental thereto, whether or not
referred to herein, shall be reasonably satisfactory in form and substance to
the Administrative Agent.
 
(c)    The representations and warranties in Section 2 of this Amendment shall
be true and correct.
 
(d)    The Borrower shall have paid a consent fee (the “Consent Fee”) to the
Administrative Agent, for the ratable account of the Applicable Lenders (as
defined below), equal to (i) 0.50% of the aggregate outstanding principal amount
of Term Loans of the Applicable Lenders, after giving effect to the prepayment
required under Section 3(e) of this Amendment, plus (ii) 0.50% of the aggregate
amount of Revolving Credit Commitments of the Applicable Lenders.  “Applicable
Lender” shall mean each Lender that has delivered an executed counterpart of
this Amendment prior to 12:00 noon, New York City time, on December 24, 2008 or
such later date and time specified by the Borrower and notified in writing to
the Lenders by the Administrative Agent.
 
(e)    On or prior to the fifth Business Day after receipt of counterparts of
this Amendment from the Required Lenders, the Borrower shall have prepaid an
aggregate principal amount of Term Loans equal to $150,000,000.  Such prepayment
shall be applied as set forth in Section 2.05(b)(xi) of the Credit
Agreement.  The Borrower shall notify the Administrative Agent in writing of any
prepayment of Term Loans required to be made by this Section 3(e) not later than
11:00 a.m. (A) three Business Days prior to any prepayment of Eurodollar Rate
Loans and (2) on the date of prepayment of Base Rate Loans.
 
(f)    All fees and expenses payable on or before the Amendment No. 1 Effective
Date by the Borrower to the Administrative Agent (or its Affiliates) in
connection with this Amendment (in the case of expenses, for which the Borrower
has received a statement or invoice) shall have been paid, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent.
 
Section 4.    Guarantor Reaffirmation.
 
Each Guarantor hereby consents to this Amendment and hereby confirms and agrees
that (a) each Loan Document to which it is a party is, and shall continue to be,
in full force and effect and each is hereby ratified and confirmed in all
respects, and (b) the Liens granted by such Guarantor on all Collateral of such
Guarantor continue to secure the payment of all of the Secured Obligations.
 
Section 5.    Counterparts.
 
This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  Delivery of an
executed counterpart of a signature page of this Amendment by telecopy or
electronic transmission (including in  .pdf or similar format) shall be
effective as delivery of a manually executed counterpart of this Amendment.
 
Section 6.    Applicable Law.
 
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.
 
Section 7.    Headings.
 
Section headings herein and in the Loan Documents are included for convenience
of reference only and shall not affect the interpretation of this Amendment or
any Loan Document.
 
Section 8.    Effect of Amendment.
 
On and after the Amendment No. 1 Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Credit Agreement, and each reference in each of the Loan
Documents to “the Credit Agreement,” “thereunder,” “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended by this Amendment.  The Credit Agreement and each of
the other Loan Documents, as supplemented by this Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.  By
executing and delivering a copy hereof, each applicable Loan Party hereby agrees
and confirms that all Loans and Obligations shall be guaranteed and secured
pursuant to the Loan Documents as provided therein.
 
 

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 
 

 
COMMSCOPE, INC., as Borrower
         
 
By:
 /s/ Jearld L. Leonhardt       Name:   Jearld L. Leonhardt       Title:    
Executive Vice President and Chief Financial Officer          

 

 
 

--------------------------------------------------------------------------------


 
 
 

 
COMMSCOPE, INC. OF NORTH CAROLINA
 

 

 
CONNECTIVITY SOLUTIONS MANUFACTURING, INC.,
 

 

 
COMMSCOPE SOLUTIONS INTERNATIONAL, INC.,
 

 

 
ANDREW LLC, 
 

 

 
ANDREW SYSTEMS INC.,
 

 

 
ANDREW INTERNATIONAL CORPORATION,
 

 

 
CELLSITE INDUSTRIES, INC.,
 

 

 
ATI INTERNATIONAL, INC.,
 

 

 
ANDREW INTERNATIONAL HOLDING CORPORATION,
 

 

 
ALLEN TELECOM LLC,
 

 

 
ANTENNA SPECIALISTS CO., INC. and
 

 

 
ALLEN TELECOMMUNICATIONS INVESTMENTS LLC, as Guarantors
         
 
By:
 /s/ Frank B. Wyatt, II       Frank B. Wyatt, II       Senior Vice President    
     

 
 
 
 

--------------------------------------------------------------------------------




 
 
 

 
COMMSCOPE INTERNATIONAL, INC. and
 

 

 
CABLE TRANSPORT, INC., as Guarantors
         
 
By:
 /s/ Frank B. Wyatt, II       Frank B. Wyatt, II       Vice President          

 
 
 

 
COMMSCOPE INTERNATIONAL HOLDINGS, LLC,
 

 

 
VEXTRA TECHNOLOGIES, LLC and
 

 

 
COMMSCOPE NETHERLANDS GP, LLC, as Guarantors
         
 
By:
 /s/ Frank B. Wyatt, II       Frank B. Wyatt, II       Manager          

 
 
 

 

--------------------------------------------------------------------------------


 
 

 
BANK OF AMERICA, N.A., as Administrative Agent
         
 
By:
 /s/ Sugeet Manchanda Madan       Name:  Sugeet Manchanda Madan       Title:   
Senior Vice President          

 
 
 

 
BANK OF AMERICA, N.A., as a Lender, Swing Line Lender and L/C Issuer
         
 
By:
 /s/ Sugeet Manchanda Madan       Name:  Sugeet Manchanda Madan       Title:   
Senior Vice President          

 






